UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4538


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

GERALD GARDNER,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cr-00619-JFM-1)


Submitted:   March 21, 2011                 Decided:   April 7, 2011


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melissa M. Phinn, LAW OFFICE OF MELISSA PHINN, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Thiruvendran Vignarajah, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald Gardner pled guilty, pursuant to a written plea

agreement,     to     one    count      of     possession        with      the    intent       to

distribute     heroin,           in   violation            of   21    U.S.C.A.         § 841(a)

(West 2006     &    Supp.     2010),        and    was     sentenced      to     180   months’

imprisonment.        In the plea agreement, Gardner reserved the right

to   challenge      the     district         court’s       denial    of    the    motion       to

suppress evidence seized from his vehicle.                           Gardner contends on

appeal that the district court erred in denying the motion to

suppress.     We affirm.

            In reviewing the district court’s denial of Gardner’s

suppression motion, we review the court’s factual findings for

clear error and its legal conclusions de novo.                            United States v.

Blake,   571 F.3d 331,      338     (4th     Cir.     2009),      cert.      denied,

130 S. Ct. 1104       (2010).           Because      the    district       court    denied

Gardner’s     motion,       we     review     the     evidence       in   the     light    most

favorable to the Government.                  United States v. Farrior, 535 F.3d
210, 217 (4th Cir. 2008).               We also defer to the district court’s

credibility determinations.                  United States v. Abu Ali, 528 F.3d
210, 232 (4th Cir. 2008).

            The Fourth Amendment guarantees “[t]he right of the

people   to    be     secure . . . against                 unreasonable        searches       and

seizures.”     U.S. Const. amend. IV.                  This guarantee requires that

“searches     be    conducted         pursuant        to    a   warrant     issued       by    an

                                               2
independent judicial officer.”                           California v. Carney, 471 U.S.
386,       390    (1985).            There    are,        however,         “a     few    specifically

established         and       well-delineated             exceptions”             to    this    general

rule.       California v. Acevedo, 500 U.S. 565, 580 (1991) (internal

quotation marks omitted).

                  With these standards in mind, and having reviewed the

transcript of the suppression hearing and the parties’ briefs,

we   conclude        that      the     district          court       did    not    err    in    denying

Gardner’s motion to suppress.                            The record amply supports the

district court’s finding that a law enforcement officer asked

Gardner      for     consent         to    search        his     vehicle        and     that    Gardner

voluntarily          consented         to     the        search.            See    Schneckloth         v.

Bustamonte,         412 U.S. 218,        219,    227    (1973)         (recognizing          that

consent      is     an    exception          to    the    warrant          requirement         and    that

voluntariness            of     consent           depends       on     the      totality        of    the

circumstances);           United          States     v.     Lattimore,          87 F.3d 647,    650

(4th       Cir.    1996)       (en    banc)        (listing          factors       appropriate        for

consideration            in    reviewing           whether        consent         was    voluntarily

given). *



       *
        Because we conclude that the evidence permitted the
district court to conclude that Gardner voluntarily consented to
the search of his vehicle, we need not evaluate whether the
officers involved also possessed probable cause to conduct the
search.



                                                     3
           Accordingly, we affirm the district court's judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4